Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0143383A1 to Cooperrider et al., in view of “802.11i Authentication and Key Management” to Akin.

As to claim 1, Cooperrider discloses a system for reducing power consumption in a wireless network, the system comprising: a station having at least a sleep mode and an active mode [devices have a sleep and active mode: paragraph 0488], the station assigned a static Internet Protocol (IP) address [stations using wireless connectivity may be assigned static IP addresses: paragraph 0559]; pole network devices communicate wirelessly with a master node/coordinator pole that provides access to another network: paragraph 0031]; the system configured to place the station is in the sleep mode [device is put into 802.11g mode when in a low power mode: paragraph 0488]. 
Cooperrider teaches the limitations of the claim, but does not specifically teach that an encryption key is re-negotiated between the station and the access point at periodic intervals, or specifically that the sleep mode disables a re-negotiation of the encryption key.  
Akin teaches that devices may use the 802.11 protocol for wireless communication [Reauthentication: page 7].  Thus, Akin teaches a wireless communication means similar to that of Cooperrider.  Akin further teaches an encryption key is re-negotiated between the station and the access point at periodic intervals [802.11X/EAP protocol periodically reauthenticates keys between devices: Reauthentication section, paragraphs 1-3: pages 7-8], but protocols such as 802.11i and earlier do not re-negotiate keys after the initial authentication [Reauthentication section, paragraph 1: page 7].  In other words, Akin teaches that the 802.11 protocol normally periodically re-authenticates, but 802.11i and earlier protocols do not re-authenticate.  Thus, the combination of Cooperrider and Akin specifically teach that by placing the device into 802.11g mode, re-negotiation of the encryption key is disabled.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ key renegotiation means as taught by Akin.  One of ordinary skill in the art would have been motivated to do so that devices can be authenticated for use on a network.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of devices using wireless communication.  Moreover, the key renegotiation means taught by Akin would improve the security of Cooperrider because it allowed keys to be updated periodically.  Furthermore, selectively setting the 

As to claim 2, Cooperrider discloses the station is powered at least in part by a battery [paragraph 0005], and wherein the station is configured to consume less power from the battery while in the sleep mode [paragraph 0488]. 

As to claim 3, Cooperrider discloses the station comprises a thermostat device, a temperature sensor, a pressure sensor, a lighting sensor, an occupancy sensor, an air quality sensor, or a flow sensor [motion, light, weather, pollutant sensors: paragraph 0006]. 

As to claim 4, Cooperrider discloses an association timeout period associated with the station and the access point is at least twice as long as a wake-up period associated with the station [end node devices remain in minimal power mode waking only to connect on demand: paragraph 0243].  Because the station is primarily in the timeout period and not in the wake-up period, it would have been obvious to one of ordinary skill in the art that the timeout period may be longer than a wake-up period; if the station is in the timeout period for longer than twice the length of the wake-up period, the timeout period would at least twice as long as said wake-up period, substantially as claimed. 

As to claim 7, Cooperrider discloses the station is forced to communicate via 802.11g, thereby reducing negotiations between the station and the access point [device is put into 802.11g mode when in a low power mode: paragraph 0488]. 

As to claim 8, Cooperrider discloses a method for reducing power consumption in a wireless network, the method comprising: configuring a station to wirelessly communicate with an access point [pole network devices communicate wirelessly with a master node/coordinator pole that provides access to another network: paragraph 0031]; providing at least a sleep mode and an active mode associated with the station [devices have a sleep and active mode: paragraph 0488]; forcing the station to communicate via 802.11g to reduce negotiations between the station and the access point [device is put into 802.11g mode: paragraph 0488]; providing the station with a static Internet Protocol (IP) address [paragraph 0559]; and setting a default mode of the station to the sleep mode [paragraph 0488].  Akin further teaches an encryption key is re-negotiated between the station and the access point at periodic intervals [802.11X/EAP protocol periodically reauthenticates keys between devices: Reauthentication section, paragraphs 1-3: pages 7-8], but protocols such as 802.11i and earlier do not re-negotiate keys after the initial authentication [Reauthentication section, paragraph 1: page 7].  Thus, the combination of Cooperrider and Akin specifically teach that by placing the device into 802.11g mode, re-negotiation of the encryption key is disabled.  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 9, Cooperrider discloses the station is powered at least in part by a battery [paragraph 0005], and wherein the station is configured to consume less power from the battery while in the sleep mode [paragraph 0488]. 

As to claim 10, Cooperrider discloses the station comprises a thermostat device, a temperature sensor, a pressure sensor, a lighting sensor, an occupancy sensor, an air quality sensor, or a flow sensor [motion, light, weather, pollutant sensors: paragraph 0006]. 

As to claim 11, Cooperrider discloses setting an association timeout period associated with the station and the access point to be at least twice as long as a wake-up period associated with the station [end node devices remain in minimal power mode waking only to connect on demand: paragraph 0243; because the station is primarily in the timeout period and not in the wake-up period, it would have been obvious to one of ordinary skill in the art that the timeout period may be at least twice as long as a wake-up period]. 

As to claim 13, Cooperrider discloses disabling a re-negotiation of an encryption key while the station is in the sleep mode [device is put into 802.11g mode when in a low power mode: paragraph 0488].  Akin teaches protocols such as 802.11i and earlier do not re-negotiate keys after the initial authentication [Reauthentication section, paragraph 1: page 7].  Thus, the combination of Cooperrider and Akin specifically teach that by placing the device into 802.11g mode, re-negotiation of the encryption key is disabled.

Claims 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0143383A1 to Cooperrider et al., in view of “802.11i Authentication and Key Management” to Akin, and in further view of U.S. Patent Application Publication 2011/0029659A1 to Shah.

As to claim 5, Cooperrider and Akin teach the limitations of the claim but does not teach that the station is configured to transmit data via a broadcast message, and wherein a proxy service is configured to receive data from the broadcast message.  
Shah teaches that devices in a wireless network may have active and sleep modes [paragraph 0040].  Thus, Cooperrider and Akin teaches a wireless network devices similar to that of Cooperrider and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the proxy service means as taught by Cooperrider and Akin.  One of ordinary skill in the art would have been motivated to do so that network traffic to and from network devices in a sleep state can be handled.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of network devices with a sleep mode.  Moreover, the proxy service means taught by Cooperrider and Akin would improve the efficiency of Cooperrider and Akin because it allowed the network devices to remain in a sleep mode longer.

As to claim 6, Shah discloses the station is configured to transmit data to the proxy service while in the active mode and return to the sleep mode upon receiving a response from the proxy service, the proxy service configured to provide the transmitted data to a network destination and wait for a response from the network destination [proxy service handles network traffic to and from network devices for said network devices while they may be in a sleep mode; i.e., a network device broadcasts messages to a proxy service to be delivered and enters a sleep mode, after which the proxy service sends messages and receives replies for said network device: paragraphs 0045 & 0048]. 

As to claim 12, Shah discloses configuring the station to transmit data to a proxy service via a broadcast message while in the active mode and return to the sleep mode upon receiving a response from the proxy service [proxy service handles network traffic to and from network devices for said . 

Claims 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0029659A1 to Shah, in view of U.S. Patent Application Publication 2012/0143383A1 to Cooperrider et al.

As to claim 14, Shah discloses a system for reducing power consumption in a wireless network, the system comprising: a wireless device in wireless communication with an access point and configured to operate in at least a sleep mode and an active mode [network devices 222a-n have a sleep and active mode and are in wireless communication with network device 224: paragraph 0040]; and a proxy service configured to facilitate communication between the wireless device and a network destination [network device 224 provides a proxy service: paragraph 0040]; wherein the wireless device is configured to transmit data via a broadcast message and the proxy service is configured to receive data from the broadcast message [network devices communicate with proxy service: paragraph 0040]; and transmit the broadcast message while in the active mode and return to the sleep mode upon receiving a response from the proxy service [the serviced network device determines that a transition is appropriate and informs the network proxy servicer (i.e. the wireless device transmits broadcast message), the network proxy servicer subsequently triggers the serviced network device to transition to the power saving state (i.e. proxy service sends a response to return the wireless device to a sleep mode): paragraph 0045], the proxy service configured to provide the transmitted data to the network destination and wait for a response from the network destination [proxy service handles network traffic to and from network devices for said network devices while they may be in a sleep mode; i.e., a network 
Shah teaches the limitations of the claim but does not teach disabling re-negotiation of an encryption key while the wireless device is in a sleep mode.  
Cooperrider teaches a wireless device having at least a sleep mode and an active mode [devices have a sleep and active mode: paragraph 0488].  Thus, Cooperrider teaches a wireless device with a sleep mode similar to that of Shah.  Cooperrider further teaches disabling re-negotiation of an encryption key while the wireless device is in a sleep mode [device is put into 802.11g mode when in a low power mode: paragraph 0488; the 802.11g protocol does not support re-negotiation of an encryption key].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the re-negotiation disabling means as taught by Cooperrider.  One of ordinary skill in the art would have been motivated to do so that unnecessary re-negotiation of the encryption key can be avoided while in the sleep mode, i.e. when the wireless device would not need an encryption key.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of managing a wireless station with a sleep mode.  Moreover, the re-negotiation disabling means taught by Cooperrider would improve the efficiency of Shah because it allowed the wireless device to save power by not waking to re-negotiate encryption keys.

As to claim 15, Cooperrider discloses the station is powered at least in part by a battery [paragraph 0005], and wherein the station is configured to consume less power from the battery while in the sleep mode [paragraph 0488].

As to claim 16, Cooperrider discloses the wireless device comprises a thermostat device, a temperature sensor, a pressure sensor, a lighting sensor, an occupancy sensor, an air quality sensor, or a flow sensor [motion, light, weather, pollutant sensors: paragraph 0006]. 

As to claim 18, Cooperrider discloses the station is forced to communicate via 802.11g, thereby reducing negotiations between the station and the access point [device is put into 802.11g mode when in a low power mode: paragraph 0488]. 

As to claim 19, Cooperrider discloses an association timeout period associated with the station and the access point is at least twice as long as a wake-up period associated with the station [end node devices remain in minimal power mode waking only to connect on demand: paragraph 0243; because the station is primarily in the timeout period and not in the wake-up period, it would have been obvious to one of ordinary skill in the art that the timeout period may be at least twice as long as a wake-up period]. 

As to claim 20, Cooperrider discloses the wireless device is assigned a static Internet Protocol (IP) address [paragraph 0559].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0029659A1 to Shah, in view of U.S. Patent Application Publication 2012/0143383A1 to Cooperrider et al., in view of “802.11i Authentication and Key Management” to Akin.

As to claim 17, Shah and Cooperrider teach the limitations of the claim, including the system configured to disable a re-negotiation of the encryption key while the station is in the sleep mode [device is put into 802.11g mode when in a low power mode: Cooperrider paragraph 0488], but does not teach that an encryption key is re-negotiated between the station and the access point at periodic intervals prior to disabling re-negotiation of the encryption key.  
Akin teaches that devices may use the 802.11 protocol for wireless communication [Reauthentication: page 7].  Thus, Akin teaches a wireless communication means similar to that of Shah and Cooperrider.  Akin further teaches an encryption key is re-negotiated between the station and the access point at periodic intervals prior to disabling re-negotiation of the encryption key [802.11X/EAP protocol periodically reauthenticates keys between devices: Reauthentication section, paragraphs 1-3: pages 7-8].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ key renegotiation means as taught by Akin.  One of ordinary skill in the art would have been motivated to do so that devices can be authenticated for use on a network.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of devices using wireless communication.  Moreover, the key renegotiation means taught by Akin would improve the security of Shah and Cooperrider because it allowed keys to be updated periodically.  Furthermore, selectively setting the protocol to a one-time authentication protocol as taught by Shah and Cooperrider and Akin would improve the efficiency because it would reduce power consumption by the wireless device.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Applicant's arguments, with respect to the rejection(s) of claim(s) 1-13 and 15-20 have been fully considered but they are not persuasive. 

In the remarks, applicants argued in substance that Akin does not teach or suggest that “wherein an encryption key is re-negotiated between the station and the access point at periodic intervals”.  But Akin teaches an encryption key is re-negotiated between the station and the access point at periodic intervals [802.11X/EAP protocol periodically reauthenticates keys between devices: Reauthentication section, paragraphs 1-3: pages 7-8].    Based on applicant’s own disclosure (par. 69)   the “encryption key is re-negotiated“ is the act of re-keying via re-authentication at periodic interval.  Thus, Akin teaches using the latest 802.11 protocol comprises “an encryption key is re-negotiated between the station and the access point at periodic intervals”, substantially as claimed.

Akin also teaches that older versions of the protocol such as 802.11i and earlier do not re-negotiate keys after the initial authentication [Reauthentication section, paragraph 1: page 7].  In other 

To re-iterate, Cooperrider teaches the device may normally use 802.11n mode (a protocol later than 802.11i) in an active power mode [paragraph 00546].  Akin teaches protocols later than 802.11i comprise an encryption key being re-negotiated between the station and the access point at periodic intervals [802.11X/EAP protocol periodically reauthenticates keys between devices: Reauthentication section, paragraphs 1-3: pages 7-8].  Cooperrider further teaches the device is put into 802.11g mode (a protocol prior to 802.11i) when in a sleep mode [paragraph 0488].  Akin teaches protocols earlier than 802.11i do not re-negotiate keys [802.11i and earlier do not re-negotiate keys after the initial authentication: Reauthentication section, paragraph 1: page 7].  Thus, the combination of Cooperrider and Akin specifically teach that an encryption key is re-negotiated between the station and the access point at periodic intervals (when using 802.11i and later protocols), and that the sleep mode disables a re-negotiation of the encryption key (when using 802.11i and earlier protocols), substantially as claimed
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC CHANG/Examiner, Art Unit 2186                                                                                                                                                                                                        

/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186